 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 4550 California Avenue, Suite 640
   Bakersfield, CA, 93309
 4 Telephone: (661) 489-6150
   Facsimile: (661) 489-6151
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00079-NONE-SKO
11
                                  Plaintiff,            STIPULATION TO VACATE STATUS
12                                                      CONFERENCE AND SCHEDULE CHANGE OF
                           v.                           PLEA HEARING
13
     MIGUEL ALBERTO BURGOS,                             DATE: June 2, 2021
14                                                      TIME: 1:00 p.m.
                                 Defendant.             COURT: Hon. Magistrate Judge Sheila K. Oberto
15

16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was scheduled for a status conference on June 2, 2021.
21          2.     On May 25, 2021, the government filed the parties’ plea agreement (ECF No. 19).
22          3.     By this stipulation, the parties move to vacate the status conference and schedule a
23 change of plea hearing before the assigned district court judge on June 3, 2021, at 9:30 a.m. before

24 District Judge Dale A. Drozd.

25 / / /

26 / / /

27 / / /

28

      STIPULATION TO VACATE STATUS CONFERENCE AND       1
      SCHEDULE CHANGE OF PLEA HEARING
 1 IT IS SO STIPULATED.

 2

 3
     Dated: May 26, 2021                                PHILLIP A. TALBERT
 4                                                      Acting United States Attorney
 5
                                                        /s/ CHRISTOPHER D. BAKER
 6                                                      CHRISTOPHER D. BAKER
                                                        Assistant United States Attorney
 7

 8
     Dated: May 26, 2021                                /s/ TIMOTHY P. HENNESSY
 9                                                      TIMOTHY P. HENNESSY
10                                                      Counsel for Defendant
                                                        MIGUEL ALBERTO BURGOS
11

12

13
                                        FINDINGS AND ORDER
14
          IT IS SO ORDERED.
15

16
          DATED: May 27, 2021
17
                                                   THE HONORABLE SHEILA K. OBERTO
18                                                 UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO VACATE STATUS CONFERENCE AND    2
     SCHEDULE CHANGE OF PLEA HEARING
